American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 (800) xtension 4 April 2012 To Our Dealer Friends, As you may know, American Funds recently announced plans to introduce a series of eight funds, American Funds Portfolio Series.Each fund in American Funds Portfolio Series will seek its investment objective by investing in a combination of American Funds.American Funds Portfolio Series will be available for sale to the public beginning May 18, 2012. The purpose of this notice is to amend your Selling Group Agreement (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Portfolio Series. In consideration of the foregoing, the Agreement is amended as follows, effective May 18, 2012: 1. The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. ***** The Agreement remains unchanged in all other respects.You need not sign this amendment; any order for fund shares received by us beginning May 18, 2012 shall be deemed an acceptance of this amendment to your Agreement.Of course, even if your Agreement is automatically amended to reflect these new terms, you are not obligated to sell the new funds. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President Schedule A May 18, 2012 (supersedes all previous versions of Schedule A – last version dated February 1, 2011) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 1 AMCAP Fund l e l e l e l l l l l l l l American Balanced Fund l e l e l e l l l l l l l l American Funds Global Balanced Fund l e l e l e l l l l l l l l American Funds Portfolio Series American Funds Balanced Portfolio American Funds Global Growth Portfolio American Funds Growth and Income Portfolio American Funds Growth Portfolio American Funds Income Portfolio l e l e l e l l l l l l l l American Funds Target Date Retirement Series l na na e na na na na l l l l l l American Mutual Fund l e l e l e l l l l l l l l Capital Income Builder l e l e l e l l l l l l l l Capital World Growth and Income Fund l e l e l e l l l l l l l l EuroPacific Growth Fund l e l e l e l l l l l l l l Fundamental Investors l e l e l e l l l l l l l l The Growth Fund of America l e l e l e l l l l l l l l The Income Fund of America l e l e l e l l l l l l l l International Growth and Income Fund l e l e l e l l l l l l l l The Investment Company of America l e l e l e l l l l l l l l The New Economy Fund l e l e l e l l l l l l l l New Perspective Fund l e l e l e l l l l l l l l New World Fund l e l e l e l l l l l l l l SMALLCAP World Fund l e l e l e l l l l l l l l Washington Mutual Investors Fund l e l e l e l l l l l l l l Category 2 American Funds Mortgage Fund l e l e l e l l l l l l l l American Funds Portfolio Series American Funds Tax-Advantaged Income Portfolio l e l e na na na na na na na na na na American Funds Tax-Exempt Fund of New York l e l e na na na na na na na na na na American High-Income Municipal Bond Fund l e l e na na na na na na na na na na American High-Income Trust l e l e l e l l l l l l l l The Bond Fund of America l e l e l e l l l l l l l l Capital World Bond Fund l e l e l e l l l l l l l l The Tax-Exempt Bond Fund of America l e l e na na na na na na na na na na The Tax-Exempt Fund of California l e l e na na na na na na na na na na The Tax-Exempt Fund of Maryland l e l e na na na na na na na na na na The Tax-Exempt Fund of Virginia l e l e na na na na na na na na na na U.S. Government Securities Fund l e l e l e l l l l l l l l Schedule A May 18, 2012 (supersedes all previous versions of Schedule A – last version dated February 1, 2011) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 3 American Funds Portfolio Series American Funds Preservation Portfolio American Funds Tax-Exempt Preservation Portfolio l l e e l l e e l na l na l na l na l na l na l na l na l na l na American Funds Short-Term Tax-Exempt Bond Fund l e e e na na na na na na na na na na Intermediate Bond Fund of America l e e e l e e l l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e e na na na na na na na na na na Short-Term Bond Fund of America l e e e l e e l l l l l l l Category 4 American Funds Money Market Fund l e e e l e e l l l l l l l Class F-1, Class F-2 and Class 529-F-1 shares are available for purchase pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 (800) xtension 4 April 2012 Ladies and Gentlemen, As you may know, American Funds recently announced plans to introduce a series of eight funds, American Funds Portfolio Series.Each fund in American Funds Portfolio Series will seek its investment objective by investing in a combination of American Funds.American Funds Portfolio Series will be available for sale to the public beginning May 18, 2012. The purpose of this notice is to amend your Bank/Trust Company Selling Group Agreement (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Portfolio Series. In consideration of the foregoing, the Agreement is amended as follows, effective May 18, 2012: 1. The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. ***** The Agreement remains unchanged in all other respects.You need not sign this amendment; any order for fund shares received by us beginning May 18, 2012 shall be deemed an acceptance of this amendment to your Agreement.Of course, even if your Agreement is automatically amended to reflect these new terms, you are not obligated to sell the new funds. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President Schedule A May 18, 2012 (supersedes all previous versions of Schedule A – last version dated February 1, 2011) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 1 AMCAP Fund l e l e l e l l l l l l l l American Balanced Fund l e l e l e l l l l l l l l American Funds Global Balanced Fund l e l e l e l l l l l l l l American Funds Portfolio Series American Funds Balanced Portfolio American Funds Global Growth Portfolio American Funds Growth and Income Portfolio American Funds Growth Portfolio American Funds Income Portfolio l e l e l e l l l l l l l l American Funds Target Date Retirement Series l na na e na na na na l l l l l l American Mutual Fund l e l e l e l l l l l l l l Capital Income Builder l e l e l e l l l l l l l l Capital World Growth and Income Fund l e l e l e l l l l l l l l EuroPacific Growth Fund l e l e l e l l l l l l l l Fundamental Investors l e l e l e l l l l l l l l The Growth Fund of America l e l e l e l l l l l l l l The Income Fund of America l e l e l e l l l l l l l l International Growth and Income Fund l e l e l e l l l l l l l l The Investment Company of America l e l e l e l l l l l l l l The New Economy Fund l e l e l e l l l l l l l l New Perspective Fund l e l e l e l l l l l l l l New World Fund l e l e l e l l l l l l l l SMALLCAP World Fund l e l e l e l l l l l l l l Washington Mutual Investors Fund l e l e l e l l l l l l l l Category 2 American Funds Mortgage Fund l e l e l e l l l l l l l l American Funds Portfolio Series American Funds Tax-Advantaged Income Portfolio l e l e na na na na na na na na na na American Funds Tax-Exempt Fund of New York l e l e na na na na na na na na na na American High-Income Municipal Bond Fund l e l e na na na na na na na na na na American High-Income Trust l e l e l e l l l l l l l l The Bond Fund of America l e l e l e l l l l l l l l Capital World Bond Fund l e l e l e l l l l l l l l The Tax-Exempt Bond Fund of America l e l e na na na na na na na na na na The Tax-Exempt Fund of California l e l e na na na na na na na na na na The Tax-Exempt Fund of Maryland l e l e na na na na na na na na na na The Tax-Exempt Fund of Virginia l e l e na na na na na na na na na na U.S. Government Securities Fund l e l e l e l l l l l l l l Schedule A May 18, 2012 (supersedes all previous versions of Schedule A – last version dated February 1, 2011) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 3 American Funds Portfolio Series American Funds Preservation Portfolio American Funds Tax-Exempt Preservation Portfolio l l e e l l e e l na l na l na l na l na l na l na l na l na l na American Funds Short-Term Tax-Exempt Bond Fund l e e e na na na na na na na na na na Intermediate Bond Fund of America l e e e l e e l l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e e na na na na na na na na na na Short-Term Bond Fund of America l e e e l e e l l l l l l l Category 4 American Funds Money Market Fund l e e e l e e l l l l l l l Class F-1, Class F-2 and Class 529-F-1 shares are available for purchase pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 (800) xtension 4 April 2012 Ladies and Gentlemen, As you may know, American Funds recently announced plans to introduce a series of eight funds, American Funds Portfolio Series.Each fund in American Funds Portfolio Series will seek its investment objective by investing in a combination of American Funds.American Funds Portfolio Series will be available for sale to the public beginning May 18, 2012. The purpose of this notice is to amend your Class F Share Participation Agreement (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Portfolio Series. In consideration of the foregoing, the Agreement is amended as follows, effective May 18, 2012: 1. The list of funds on Schedule A to the Agreement is replaced in its entirety by the new list of funds attached hereto. ***** The Agreement remains unchanged in all other respects.You need not sign this amendment; any order for fund shares received by us beginning May 18, 2012 shall be deemed an acceptance of this amendment to your Agreement.Of course, even if your Agreement is automatically amended to reflect these new terms, you are not obligated to sell the new funds. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President LIST OF FUNDS May 18, 2012 (supersedes all previous versions) AMCAP Fund The Growth Fund of America American Balanced Fund The Income Fund of America American Funds Global Balanced Fund Intermediate Bond Fund of America American Funds Portfolio Series International Growth and Income Fund American Funds Money Market Fund The Investment Company of America American Funds Mortgage Fund Limited Term Tax-Exempt Bond Fund of America American Funds Short-Term Tax-Exempt Bond Fund The New Economy Fund American Funds Tax-Exempt Fund of New York New Perspective Fund American High-Income Municipal Bond Fund New World Fund American High-Income Trust Short-Term Bond Fund of America American Mutual Fund SMALLCAP World Fund The Bond Fund of America The Tax-Exempt Bond Fund of America Capital Income Builder The Tax-Exempt Fund of California Capital World Bond Fund The Tax-Exempt Fund of Maryland Capital World Growth and Income Fund The Tax-Exempt Fund of Virginia EuroPacific Growth Fund U.S. Government Securities Fund Fundamental Investors Washington Mutual Investors Fund American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 (800) xtension 4 April 2012 Ladies and Gentlemen, As you may know, American Funds recently announced plans to introduce a series of eight funds, American Funds Portfolio Series.Each fund in American Funds Portfolio Series will seek its investment objective by investing in a combination of American Funds.American Funds Portfolio Series will be available for sale to the public beginning May 18, 2012. The purpose of this notice is to amend your Bank/Trust Company Participation Agreement for Class F Shares (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Portfolio Series. In consideration of the foregoing, the Agreement is amended as follows, effective May 18, 2012: 1. The list of funds on Schedule A to the Agreement is replaced in its entirety by the new list of funds attached hereto. ***** The Agreement remains unchanged in all other respects.You need not sign this amendment; any order for fund shares received by us beginning May 18, 2012 shall be deemed an acceptance of this amendment to your Agreement.Of course, even if your Agreement is automatically amended to reflect these new terms, you are not obligated to sell the new funds. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President LIST OF FUNDS May 18, 2012 (supersedes all previous versions) AMCAP Fund The Growth Fund of America American Balanced Fund The Income Fund of America American Funds Global Balanced Fund Intermediate Bond Fund of America American Funds Portfolio Series International Growth and Income Fund American Funds Money Market Fund The Investment Company of America American Funds Mortgage Fund Limited Term Tax-Exempt Bond Fund of America American Funds Short-Term Tax-Exempt Bond Fund The New Economy Fund American Funds Tax-Exempt Fund of New York New Perspective Fund American High-Income Municipal Bond Fund New World Fund American High-Income Trust Short-Term Bond Fund of America American Mutual Fund SMALLCAP World Fund The Bond Fund of America The Tax-Exempt Bond Fund of America Capital Income Builder The Tax-Exempt Fund of California Capital World Bond Fund The Tax-Exempt Fund of Maryland Capital World Growth and Income Fund The Tax-Exempt Fund of Virginia EuroPacific Growth Fund U.S. Government Securities Fund Fundamental Investors Washington Mutual Investors Fund
